CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?78958131391154-L...
                         Case 1:15-cv-01466-ELR Document 778 Filed 05/07/21 Page 1 of 1




                                                    1:15-cv-01466-ELR
                                        Arconic Inc. v. Universal Alloy Corporation
                                                Honorable Eleanor L. Ross

                                    Minute Sheet for proceedings held In Chambers on 05/07/2021.


              TIME COURT COMMENCED: 9:30 A.M.
              TIME COURT CONCLUDED: 9:50 A.M.                      COURT REPORTER: Elizabth Cohn
              TIME IN COURT: 00:20                                 DEPUTY CLERK: Michelle Beck
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                 Leslie Demers representing Universal Alloy Corporation
         PRESENT:                    Jennifer Estremera representing Alcoa Inc.
                                     Jennifer Estremera representing Arconic Inc.
                                     Sarah Jorgensen representing Alcoa Inc.
                                     Sarah Jorgensen representing Arconic Inc.
                                     John Perry representing Universal Alloy Corporation
                                     Courtland Reichman representing Alcoa Inc.
                                     Courtland Reichman representing Arconic Inc.
                                     P. Sammi representing Universal Alloy Corporation
                                     Michael Sullivan representing Universal Alloy Corporation
                                     Caroline Walters representing Arconic Inc.
                                     Douglas R. Nemec representing Universal Alloy Corporation

          PROCEEDING                 Telephone Conference(Other Proceeding Non-evidentiary);
          CATEGORY:
                                     A telephone conference was held regarding outstanding issues and
          MINUTE TEXT:               scheduling. Phone conference concluded.



         HEARING STATUS:             Hearing Concluded




1 of 1                                                                                                              5/7/2021, 11:55 AM
